Citation Nr: 1508158	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board ) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a September 2013 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  After the hearing, the Veteran submitted additional evidence, accompanied by a waiver of agency of original jurisdiction review.  


FINDINGS OF FACT

1.  The Veteran served as a Marine rifleman in combat in the Republic of Vietnam. 

2.  The Veteran currently has a bilateral hearing loss disability for VA purposes, and the evidence is at least evenly balanced as to whether that loss is due to his in-service noise exposure.  

3.  The evidence is at least evenly balanced as to whether the Veteran's current tinnitus is related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duties to notify and assist is necessary.  

Establishing service connection generally requires:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The first element to grant service connection, i.e., a present disability, is shown by a May 2010 VA examination and a September 2013 treatment record from ENT Specialists of Arizona, which show that the Veteran has a bilateral hearing loss disability under 38 C.F.R. § 3.385 and complaints of tinnitus.  The Veteran reports suffering hearing loss and tinnitus as a result of exposure to an in-service booby trap explosion.  The Veteran's service treatment records show that he was seen for hearing loss in February 1969, however no audiogram was performed.  

The Veteran engaged  in combat as a Marine rifleman in the Republic of Vietnam.  Hence, the second element to grant service connection, i.e., an in-service disease or injury, has been met.  See 38 U.S.C.A. § 1154(b).  

Regarding the third element of service connection, a nexus between the present disabilities and service, the VA examiner explained in a May 2010 examination report and July 2010 addendum that there is no documentation of frequency specific hearing levels at the time of separation from service and therefore, based on reported history of significant noise exposure both during and after military service, it was not possible to determine if the etiology of hearing loss or tinnitus is related to military noise exposure without resorting to mere speculation.  The examiner also noted that tinnitus is at least as likely as not a symptom associated with hearing loss.  

In contrast, the September 2013 ENT Specialists of Arizona record shows that the provider, a board certified osteopath in otolaryngology, found that the Veteran's history of military noise exposure "absolutely contributed to" and is "probably most of the cause" of his hearing loss.  

Although it is the claimant's responsibility to submit evidence to support his claim, when the medical evidence indicates that a disability has two potential causes and at least one is related to service, the inability of the examiner to provide a reason why one is the more likely cause of the disability places the evidence in equipoise, and the benefit-of-the-doubt rule applies.  Jones v. Shinseki, 23 Vet. App. 382, 394 (2010) (Lance, J., concurring).  Here, the examiner essentially identified two potential causes for the Veteran's hearing loss and tinnitus: in-service or post-service noise exposure.  Additionally, the September 2013 private treatment record supports a conclusion that the Veteran's hearing loss and tinnitus are related to in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted for a bilateral hearing loss disability and tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ... the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


